Citation Nr: 0316291	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the left elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from January 1949 to June 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO in Phoenix, Arizona presently has 
jurisdiction over this case.

The appellant testified at a personal hearing held at the 
Phoenix-RO before the undersigned Acting Veterans Law Judge 
on January 14, 2003.  A transcript of that hearing has been 
associated with the record on appeal.

Other matter

The appellant's pleadings and hearing testimony of January 
2003 reflect his opinion that he should have been awarded the 
Purple Heart Medal for wounds received in combat in Korea in 
1950.  However, as was explained to him by the undersigned 
Active Veterans Law Judge at his January 2003 hearing, this 
is a matter that does not come under the jurisdiction of the 
Board or VA, but rather is more likely an issue to be 
presented to the service department, and specifically, in 
this case, the Department of the Army, which is a separate 
agency from the VA.  Accordingly, the appellant is advised 
that if he wishes to pursue this matter, he should contact 
the Department of the Army directly or his Congressional 
representative for further assistance.


FINDING OF FACT

A current disability as a result of a shell fragment wound to 
the left elbow sustained in Korea in 1950 is not supported by 
competent medical evidence.


CONCLUSION OF LAW

The criteria necessary to establish service connection for 
residuals of a shell fragment wound to the left elbow have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107).  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. §§ 5103, 5103A.

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the appellant's original claim of service connection 
for residuals of a shell fragment wound to the left elbow was 
filed in September 2000 and remains pending.  The provisions 
of the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows:  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
appellant's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA) and 
Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
statement of the case furnished to the appellant in September 
2002.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claim at 
issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of this appeal.  The VCAA-notice contained in 
the September 2002 statement of the case informed him what 
evidence and information VA would be obtaining, and explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additionally, the record shows 
that the appellant was advised of the type of evidence 
generally required to support entitlement to service 
connection in claims-development letters sent to him by the 
Phoenix-RO in January 2001 and October 2001.  These letters 
specifically advised him of the type of medical and non-
medical evidence needed to substantiate his claim of service 
connection for the left elbow injury.

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  Quartuccio and Charles, 
both supra.

With regard to VA's duty to notify, the Board notes that the 
notice of the VCAA furnished to the appellant in the 
September 2002 statement of the case essentially complied 
with the recent holding in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  That case held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the appellant of the VCAA.  The RO's duty 
to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  In 
addition, the Board points out that the initial letter 
advising the veteran of the enactment of the VCAA was sent by 
the RO in January 2001.  He was informed that he should send 
the evidence within 60 days, but that he had one year in 
which to do so.  In light of the unique circumstances of this 
case, which involved multiple attempts to develop all 
pertinent and available medical records, to include efforts 
to reconstruct the appellant's service medical records, which 
failed as it appears these records were lost in the 1973 fire 
at the National Personnel Records Center, it appears that VA 
has done everything reasonably possible to notify the 
appellant of the evidence and information necessary to 
substantiate his claim.  It is also clear from the 
appellant's hearing testimony of January 2003 that he has 
nothing further to submit.  

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claim with further 
administrative delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In this regard, it appears that all 
identifiable and available service and post-service medical 
records have been obtained and are associated with the claims 
file pursuant to the development efforts undertaken by the RO 
throughout the course of this appeal.  Moreover, the record 
shows that in connection with the development and 
adjudication of the claim on appeal, the appellant was 
provided a VA compensation examination in July 2002 (which 
also included conducting an electromyography (EMG) study in 
August 2002 and the preparation of an addendum examiner's 
report in September 2002), and the RO obtained all medical 
records identified by the appellant as relevant to this 
claim.  It also appears from the appellant's hearing 
testimony of January 2003 that any medical records from a 
private physician that he sees are not relevant because he 
specifically testified that this physician had not treated 
him for any problems related to his left elbow.  Hence, there 
does not appear to be any need for further development to 
obtain any medical records from this physician.  The 
appellant has not identified any other medical evidence that 
exists and needs to be obtained.

Moreover, the Board believes that over the course of this 
appeal, the appellant has been accorded ample opportunity to 
present evidence and argument in support of his claim.  He 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  As noted 
above, the record shows that he testified at a hearing held 
in January 2003 before the undersigned Acting Veterans Law 
Judge.

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Analysis

The appellant has filed a claim seeking entitlement to 
service connection for residuals of a shell fragment wound to 
the left elbow.  He contends, in essence, that he was wounded 
in action in Korea in 1950 and sustained residual disability 
as a result.

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Initially, the Board notes that the appellant's service 
medical records are presumed destroyed and therefore 
unavailable, notwithstanding concerted efforts by the RO to 
reconstruct these records.  The record shows that the RO 
obtained some Surgeon General Office extracts, however, which 
show that he was hospitalized in September 1950, and again in 
February 1951, but these extracts do not document the reasons 
for these hospitalizations.  In view of this situation, the 
Board notes further that judicial precedent holds that it has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim has 
been undertaken with this heightened duty in mind.

This obligation is further heightened by the fact that the 
appellant has established himself as a combat-veteran under 
38 U.S.C.A. § 1154(b) in view of the available personnel 
records which show that he was awarded the Combat Infantryman 
Badge and that he served in Korea during the recognized 
period of wartime hostilities in that country (June 27, 1950 
to January 31, 1955).  Hence, as there is no clear and 
convincing evidence to the contrary, the Board must accept as 
fact the appellant's contentions that he was wounded in 
action as he now states, and moreover, that he first suffered 
an injury to his left elbow as a result during such service.  
The Board should add that its finding here appears entirely 
consistent with the circumstances and conditions of this 
appellant's military service in the Korean Conflict under 
38 C.F.R. § 3.303(a) and therefore, with consideration of the 
relaxed evidentiary standards that must be applied to the 
facts in this case under O'Hare and section 1154(b), his 
contentions on appeal are deemed by the Board to be highly 
credible and probative as to the question of whether he was 
wounded in the left elbow as he says he was, notwithstanding 
the absence of official service medical records documenting 
such an injury.  38 U.S.C.A. § 1154(b).

The case law does not, however, lower the legal standard for 
proving a claim but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

Thus, assuming no clear and convincing evidence to the 
contrary as to the question of in-service incurrence of a 
left elbow injury, and while there is none in this case, 
section 1154(b) only serves to relax the evidentiary proof 
standards required to establish service incurrence or 
aggravation of a disease or injury in service.  Evidence of 
current disability and medical-nexus evidence relating that 
current disability to the in-service trauma is still required 
to establish entitlement to service connection.  As noted 
above, in order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson, 
supra.

The pertinent facts in this case are not in substantial 
dispute.  The service records which are available show that 
the appellant was hospitalized in September 1950, and 
although the Surgeon General Office extracts do not identify 
the reason for these hospitalization, for the reasons stated 
above, it is conceded that this combat veteran's testimony is 
credible to establish that he was in fact wounded in action 
by a shell fragment in September 1950, sustaining an injury 
to his left elbow.  However, it is also noted that by the 
appellant's own admission, he did not suffer from any long-
term residual disability as a result of this injury and the 
post-service medical evidence obtained in connection with the 
development of this original claim, which was filed in 
September 2000, decades after service, clearly supports this 
finding.

As noted above, the appellant was examined on a VA 
compensation examination in July 2002.  On that examination, 
it was specifically noted that he had no deformity of the 
left elbow or other identifiable residual disability (range 
of motion full at zero to 140 degrees on flexion, and 190-
degree total pronation/supination; negative Tinel's sign; 
normal perception in left arm and hand to sharp-stick pain; 
no residual or scar or identifiable scar site, either).  
Based on these findings, the examiner noted an impression of 
"[l]eft elbow shrapnel injury, probably with no residual, 
the intermittent hand numbness is more suggestive of 
unrelated carpal tunnel syndrome."  Regarding his latter 
findings, the subsequent EMG study completed in August 2002 
confirmed the examiner's impression; on the addendum report 
filed in September 2002, the examiner opined that based on 
this EMG, the appellant's symptoms in his left hand were due 
to carpal tunnel syndrome that was not related to the elbow 
shrapnel injury.  The examiner also opined that based on the 
appellant's medical history, the other finding of left tardy 
ulnar palsy established via the EMG was not related to the 
old shrapnel injury.

And as noted above, it is clear from the facts in this case 
that the appellant was on ample and sufficient notice of the 
need to submit medical evidence showing that he actually has 
some kind of disability affecting his left elbow as a result 
of the old shrapnel injury, but he has not submitted any 
evidence in this regard or other information indicating that 
he either has a disability or that there exists some other 
evidence that might establish that he in fact has a 
disability of the left elbow.  His hearing testimony of 
January 2003 appears to bear this out as he specifically 
indicated that he had never received any medical treatment 
for the shrapnel injury in the years after service.

After having carefully reviewed the record, and for reasons 
expressed immediately below, the Board finds that the medical 
evidence does not establish the existence of any current 
residual disability of the left elbow due to the shrapnel 
injury.  Hickson element (1) is therefore not met, and the 
appellant's claim fail on that basis.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  In the absence of a current disability, as shown 
by the medical evidence in this case, the appellant's claim 
of entitlement to service connection for residuals of a shell 
fragment wound to the left elbow may not be granted.
In this case, there is simply no evidence of a current, 
underlying residual disability of the left elbow due to the 
shell fragment wound sustained in service.  On this point, it 
is significant that a diagnosis by history, or complained-of 
symptoms of pain alone without an underlying disease process, 
does not constitute a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
And while the Board has no reason to doubt that the 
appellant's contentions, as a lay person without medical 
training, he is not qualified to render medical opinions on 
matters such as diagnosis, and his opinion as to the origin 
of his claimed symptoms is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board additionally observes that in the absence of a 
current disability, Hickson element (3), medical nexus, is 
necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the 
appellant's claim, and therefore, the benefits sought on 
appeal are denied.


ORDER

Service connection for residuals of a shell fragment wound to 
the left elbow is denied.



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

